FILED:   December 13, 2002

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 00-2166(L)
                              (CA-98-2416-L)



DONATO PISELLI; MARIE PISELLI, individually
and as parents and next friends of Christopher
Donato Piselli, a minor,

                                                   Plaintiffs - Appellants,

            versus


75TH STREET MEDICAL, P.A.; LYNN YARBOROUGH,
M.D.,

                                                   Defendants - Appellees,

            and

VICTOR GONG, M.D. & ASSOCIATES; VICTOR GONG, M.D.

                   Defendants.



                                    O R D E R



      The Court grants the appellee/cross-appellant’s motion to

remand.    The Court amends its opinion filed November 18, 2002, so

as   to   direct   the   district    court   to   consider   appellee/cross-

appellant’s claim as to the sufficiency of the evidence to support

the reinstated jury verdict, and thereafter to consider motions for

costs and fees as directed in this Court’s original opinion.
Because this order renders appellee/ cross-appellant’s petition for

rehearing moot, that petition is dismissed.

     Entered at the direction of Judge Luttig with the concurrence

of Judge King.



                              For the Court

                              /s/ Patricia S. Connor

                                          Clerk
                                             Filed:   December 3, 2002

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                           Nos. 00-2166(L)
                            (CA-98-2416-L)



Donato Piselli, et al,

                                              Plaintiffs - Appellants,

           versus


75th Street Medical, P.A., et al.,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed November 18, 2002, as

follows:

     On page 2, section 1 -- the lower court judge’s name is

corrected to read “Paul W. Grimm, Magistrate Judge.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

           UNITED STATES COURT OF APPEALS

                FOR THE FOURTH CIRCUIT

4444444444444444444444444444444444444444444444447
DONATO PISELLI; MARIE PISELLI,
individually and as parents and next
friends of Christopher Donato
Piselli, a minor,
       Plaintiffs-Appellants,

     v.

75TH STREET MEDICAL, P.A.; LYNN           No. 00-2166

YARBOROUGH, M.D.,
    Defendants-Appellees,

     and

VICTOR GONG, M.D. & ASSOCIATES;
VICTOR GONG, M.D.,
       Defendants.
4444444444444444444444444444444444444444444444448
4444444444444444444444444444444444444444444444447
DONATO PISELLI; MARIE PISELLI,
individually and as parents and next
friends of Christopher Donato
Piselli, a minor,
       Plaintiffs-Appellees,

     v.

75TH STREET MEDICAL, P.A.,                No. 00-2200
     Defendant-Appellant,

     and

VICTOR GONG, M.D. & ASSOCIATES;
VICTOR GONG, M.D.; LYNN
YARBOROUGH, M.D.,
     Defendants.
4444444444444444444444444444444444444444444444448
           Appeals from the United States District Court
            for the District of Maryland, at Baltimore.
           Paul W. Grimm, Magistrate Judge.
                          (CA-98-2416-L)

                        Argued: May 9, 2001

                   Decided: November 18, 2002

       Before LUTTIG, MOTZ,* and KING, Circuit Judges.

____________________________________________________________

Reversed and remanded by unpublished per curiam opinion.

____________________________________________________________

                             COUNSEL

ARGUED: Richard Salter Phillips, Sr., WALSH & PHILLIPS, P.A.,
Easton, Maryland, for Appellants. Kurt D. Karsten, COWDREY,
THOMPSON & KARSTEN, P.A., Annapolis, Maryland, for Appel-
lees. ON BRIEF: Curtis H. Booth, COWDREY, THOMPSON &
KARSTEN, P.A., Annapolis, Maryland, for Appellees.

____________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

____________________________________________________________

                              OPINION

PER CURIAM:

   We return to this appeal following decision of the certified question
____________________________________________________________
   *Judge Motz heard oral argument in this case but subsequently recused
herself. This opinion is filed by a quorum of the panel. 28 U.S.C. § 46(d).

                                  2
of law by the Court of Appeals of Maryland. The question certified
by the panel to that court was as follows:

          Whether, for purposes of the limitations period in Md. Code
          Ann., Cts. & Jud. Proc. § 5-109(a), as tolled by section 5-
          109(b) for actions by claimants under age eleven, an action
          by parents brought on behalf of a child who was under age
          eleven at the time of his injury is time-barred when the
          claim is filed more than three years after the parents discov-
          ered the child's injury but within three years of the child's
          discovery of the injury?

                                   I.

   The relevant facts of this case were never in dispute. Christopher
Piselli was 10 years old when his parents took him to the 75th Street
Medical Center ["the Center"] on August 2, 1993, after observing him
limping. Dr. Lynn Yarborough, M.D., interpreted a single x-ray of his
upper leg and hip, and diagnosed it as normal. Three days later, how-
ever, Christopher was admitted to John Hopkins hospital for emer-
gency care of what turned out to be an acutely slipped capital femoral
epiphysis. This condition is often preceded by a separation of the
growth plate in the hip, a pre-slip, though no such pre-slip was noted
on his earlier visit to the Center.

    A few months later, Christopher began to develop avascular necro-
sis in his injured leg, which resulted in the cessation of further growth
in that leg. Significant medical problems emerged from his condition.

   On July 24, 1998, Christopher's parents sued appellees, Dr. Yar-
borough and the Center, on their own behalf and as Christopher's
"next friends." They alleged that appellees' medical care of Christo-
pher was negligent and below the appropriate standard of care. Appel-
lees moved for summary judgment, contending that the statute of
limitations had run for the action. The district court denied the
motion, finding that it involved a genuine factual dispute, and put to
the jury, along with determinations on the merits, the questions of
when Christopher discovered his injury and when his parents discov-
ered it. After trial, the jury returned a verdict in favor of Dr. Yarbor-
ough, but against the Center, finding that the latter deviated from the

                                   3
accepted standard of care in its treatment of Christopher and that this
deviation was the proximate cause of his injury. The jury awarded
damages of $410,000 for Christopher and $28,000 for his parents.
The jury also found that Christopher did not discover his injury until
1999, after the action was filed, but that his parents discovered it in
November 1993.

    On the basis of the jury's findings as to the timing of the parents'
discovery of Christopher's injury, the district court ruled, as a matter
of law, that the action was time-barred under Md. Code Ann., Cts. &
Jud. Proc. § 5-109, which states in pertinent part:

          (a) Limitations. — An action for damages for an injury
          arising out of the rendering of or failure to render profes-
          sional service by a health care provider . . . shall be filed
          within the earlier of:

           (1) Five years of the time the injury was committed; or

           (2) Three years of the date the injury was discovered.

Because Christopher's parents discovered his injury in November
1993, the court reasoned that they had three years from that time to
file their action, and thus that their 1998 filing was untimely.

    On appeal, we were concerned with whether the time at which dis-
covery of the injury should be set, for purposes of the statute of limi-
tations codified at Md. Code Ann., Cts. & Jud. Proc. § 5-109, in an
action brought by parents on their minor child's behalf, should be
established according to the discovery of the injury by the parents, or
according to the discovery of the injury by the minor child. Because
we concluded that this question was not settled within Maryland law,
we certified the above-referenced question to the Court of Appeals of
Maryland.*
____________________________________________________________
    *Christopher's parents concede on appeal that the district court prop-
erly reversed the jury's judgment in their own action, as opposed to the
action they brought on Christopher's behalf. See Appellants' Br. at 18
("Appellants do not contest, that given the finding of fact of the jury that

                                   4
                                    II.

    The Maryland Court of Appeals answered our certified question by
holding that the statute of limitations embodied within § 5-109, which
restricts minors' remedy and access to the courts, violates Article 19
of the Maryland Declaration of Rights because it amounted to an "un-
reasonable restriction upon a child's remedy and [ ] access to the
courts." Piselli v. 75th Street Medical, Misc. No. 2 at 27 (Md. Oct.
8, 2002) (emphasis added). As a result, the Court of Appeals further
held that the time periods in § 5-109 "do not begin running against a
child's claim until the child reaches the age of 18." Id. at 13-14.

   The Court of Appeals of Maryland thus instructs us that:

             [I]n light of Article 19 of the Maryland Declaration of
             Rights, the three and five-year time periods prescribed by
             § 5-109(a) did not commence running against Christopher's
             claim until he attained the age of 18, which was after this
             action was filed.

Id. at 32.

   In light of the Maryland Court of Appeals' instruction, we con-
clude that the claims that Christopher's parents brought on his behalf
were not time-barred and we reinstate the jury's verdict for Christo-
pher in the amount of $410,000. We remand the case to the district
court so that the court may consider appellants' motion for costs and
fees.

                              CONCLUSION

   For the reasons stated herein, the judgment of the district court is
reversed and the case is remanded for further proceedings.

                                        REVERSED AND REMANDED
____________________________________________________________
Mr. and Mrs. Piselli were in a position where the statute of limitations
as to them began to run in November of 1993, clearly they were too late
when they filed in July of 1998."). Consequently, the state Court of
Appeals' answer to our certified question does not effect the district
court's judgment as to the effect of the statute of limitations restriction
on the parents' own claim.

                                     5